Order entered August 5, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00779-CV

     IN RE UNIVERSAL HEALTH SERVICES, INC, UHS OF DELAWARE, INC.,
                 HICKORY TRAIL HOSPITAL, L.P., Relators

               Original Proceeding from the 191st Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-15-04290

                                         ORDER
                Before Justices Whitehill, Partida-Kipness, and Pedersen, III

      Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus.


                                                   /s/   BILL PEDERSEN, III
                                                         JUSTICE